Exhibit 10.90

 

HIBERNIA CORPORATION

2005 DEFERRED AWARD PLAN

AMENDMENT NO. 1

 

THIS AMENDMENT NO. 1 (the “Amendment”) to the Hibernia Corporation 2005 Deferred
Award Plan (the “Plan”) is made as of the 26th day of October 2005.

 

WHEREAS, Hibernia Corporation, a Corporation organized and existing under the
laws of the State of Louisiana (the “Company”), maintains the Plan, which was
adopted by the Board of Directors of the Company (the “Board”); and

 

WHEREAS, under the terms of the Plan, the Board has the authority to amend the
Plan; and

 

WHEREAS, the Board approved the following amendment to the Plan on October 26,
2005;

 

NOW, THEREFORE, in consideration of the premises set forth above, and effective
as of the date first above written, the Plan shall be and hereby is amended as
follows:

 

1. Section 4.4 of the Plan is hereby amended by deleting the reference therein
to “September 30, 2006” and substituting in its place the words “December 31,
2006”.

 

2. On and after the date hereof, each reference in the Plan to “this Plan,”
“hereunder,” “herein” or words of like import shall mean and be a reference to
the Plan as amended hereby.

 

IN WITNESS WHEREOF, the Committee has caused this Amendment No. 1 to be executed
as of the month, day and year first above written.

 

HIBERNIA CORPORATION By:  

/s/ J. Herbert Boydstun

--------------------------------------------------------------------------------

    J. Herbert Boydstun     President and Chief Executive Officer